Exhibit 10.10

 

SECURITY INTEREST IN INVENTORY UNDER UNIFORM

COMMERCIAL CODE SUPPLEMENT TO FINANCING OR

FACTORING CONTRACT

 

To: Milberg Factors, Inc.

99 Park Avenue

New York, NY 10016

 

Gentlemen:

 

This is a supplement to our Factoring Agreement with you bearing the effective
date of July 31, 2005. It is hereby incorporated therein, shall have a term
concurrent therewith and is deemed in all respects a part thereof.

 

1. In addition to your other security, we hereby grant you a continuing security
interest under the Uniform Commercial Code in all Inventory now and hereafter
owned by us. The term “Inventory” means and includes all merchandise intended
for sale by us and all raw materials, goods in process, finished goods,
materials and supplies of every nature used or useable in connection with the
manufacture, packing, shipping, advertising or sale of such merchandise, all of
which may be described generally (but without limitation) as:

 

Jeans and other apparel and all materials incidental to the manufacturing,
packaging, and shipping thereof

 

We warrant that (a) all Inventory is and will be owned by us, free of all other
liens, encumbrances and security interests; and (b) the Inventory is presently
located at 11 West 42nd Street, New York, NY 10036, and 5804 East Slauson
Avenue, Commerce, CA 90040, and we will notify you promptly of any new location
where Inventory may be located.

 

2. Your security interests in the Inventory shall continue through all stages of
manufacture and shall, without further act, attach to goods in process, to the
finished goods, to the accounts receivable or other proceeds resulting from the
sale or other disposition thereof and to all such Inventory as may be returned
to us by customers.

 

3. The Inventory shall be security for all Advances made pursuant to the
Financing Agreement and/or loans and advances to the undersigned under the
Factoring Agreement, as originally existing and as hereby and at any time
heretofore or hereafter supplemented or amended as well as for all other loans
and advances to us or for our account by you or your subsidiaries and for all
commissions, obligations, indebtedness, interest, charges and expenses
chargeable to our account or due from us from time to time, however arising, and
whether or not evidenced by notes or other instruments. Until all such
obligations have been paid in full, your security interest in the Inventory and
all proceeds thereof, shall continue in full force and effect and you will at
all times have the right to take possession of the Inventory and to maintain
such possession on our premises or to remove the Inventory or any part thereof
to such other places as you may desire. If you exercise your right to take
possession of the Inventory, we shall, upon your demand, assemble the Inventory
and make it available to you at a place reasonably convenient to you. In
addition, with respect to all Inventory as well as all Receivables and other
security, you shall be entitled to all of the rights and remedies set forth in
the Financing Agreement or Factoring Agreement and all of the rights provided by
said Uniform Commercial Code.

 

4. Upon our request, you may make Advances to us prior to our sale of Inventory.
Any such Advances will be made at your sole discretion, will be charged by you
to our account and will bear interest payable in the manner and at the rate
specified in the Financing Agreement or Factoring Agreement. All such Advances
shall be payable by us on demand and recourse to the security therefor will not
be required at any time. Their amounts and the relation thereof to the value of
the Inventory will be determined by you alone.

 

1



--------------------------------------------------------------------------------

5. Except for sales made in the regular course of our business, we shall not
sell, encumber or dispose of or permit the sale, encumbrance or disposal of any
Inventory without your prior written consent. As sales are made in the regular
course of business, we shall, in accordance with the provisions of the Financing
Agreement or Factoring Agreement, immediately execute and deliver to you
schedules and assignments of all Receivables created thereby. If sales are made
for cash, we shall immediately deliver to you the identical checks, cash or
other forms of payment which we receive. All payments received by you on account
of cash sales of Inventory as well as on account of Receivables will be credited
to our account in accordance with the provisions of the Financing Agreement or
Factoring Agreement.

 

6. We shall perform any and all steps requested by you to perfect your security
interest in the Inventory, such as leasing warehouses to you, placing and
maintaining signs, appointing custodians, executing and filing financing or
continuation statements in form and substance satisfactory to you, maintaining
stock records and transferring Inventory to warehouses. In addition, we hereby
authorize you to file such financing statements under the Uniform Commercial
Code as you deem necessary or advisable to perfect the security interests we
have granted to you under or in connection with this agreement or otherwise. If
any Inventory remains in the possession or control of any of our agents or
processors, we shall notify such agents or processors of your security interest
therein, and upon request, instruct them to hold all such Inventory for your
account and subject to your instructions. A physical listing of all Inventory,
wherever located, shall be taken by us at least every three months and also
whenever requested by you, and a copy of each such physical listing shall be
supplied to you. You may examine and inspect the Inventory at any time.

 

7. We shall have the Inventory insured in your name against loss or damage by
fire, theft, burglary, pilferage, loss in transportation and such other hazards
as you shall specify, by insurers, in amounts and under policies acceptable to
you, and all premiums thereon shall be paid by us and the policies delivered to
you. If we fail to do so, you may procure such insurance and charge the cost to
us.

 

     Very truly yours, ATTEST:    CYGNE DESIGNS, INC.

/s/ Roy E. Green

--------------------------------------------------------------------------------

   By:  

/s/ Bernard M. Manuel

--------------------------------------------------------------------------------

Roy E. Green, Chief Financial Officer,        Bernard M. Manuel, Chairman
Treasurer and Secretary        and Chief Executive Officer (Seal)    On:   July
31, 2005      Accepted at New York, N.Y.      On:   July 31, 2005 ATTEST:   
MILBERG FACTORS, INC.

/s/ Stephen R. Murphy

--------------------------------------------------------------------------------

   By:  

/ s/ William A. Zisfein

--------------------------------------------------------------------------------

Stephen R. Murphy, Senior Vice President,        William A. Zisfein, Senior Vice
President Secretary & Treasurer          (Seal)         

 

2